Case: 14-60740      Document: 00513850699         Page: 1    Date Filed: 01/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-60740                                FILED
                                  Summary Calendar                       January 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
LA TIDTUS JONES,

                                                 Plaintiff-Appellant
v.

JAMES MOORE, Warden; LIEUTENANT STANDLEY DOUGLAS; OCTAVIOUS
HARRIS; ERIC BRIDGETT; BOLIVAR COUNTY REGIONAL CORRECTIONAL
FACILITY; BOLIVAR COUNTY SHERIFF'S DEPARTMENT; SHERIFF KALVIN
WILLIAMS; WALTER GRANT; RANDY BRASSFIELD; BRANDON CLEMMONS;
BOLIVAR BOARD OF SUPERVISORS; EDDIE ANDREW WILLIAMS, III; DONNY
WHITTEN; JAMES MCBRIDE; RICHARD COLEMAN, SR.; PETE RONCALT;
BOLIVAR COUNTY ADMINISTRATOR; WILL HOOKER, County Administrator;
ANDERSON JOHNSON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:12-CV-151


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       La Tidtus Jones appeals the summary judgment that dismissed his 42
U.S.C. § 1983 action against numerous defendants arising from a use-of-force



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60740     Document: 00513850699      Page: 2   Date Filed: 01/26/2017


                                  No. 14-60740

incident at the Bolivar County Regional Correctional Facility. We review the
district court’s summary-judgment dismissal de novo, under the same
standards used by the district court. See Hernandez v. Yellow Transp., Inc.,
670 F.3d 644, 650 (5th Cir. 2012).       “Summary judgment is proper if the
pleadings and evidence show there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law.” Id.; see FED. R. CIV.
P. 56(a). To defeat summary judgment, Jones may not rest on mere allegations
but must point to specific facts and explain how they show a genuine issue for
trial. See Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010); see Fed,
R. Civ. P. 56(c)(1). More generally, the mere mention of a claim does not
amount to adequate briefing and does not preserve the issue for appellate
review. Audler v. CBC Innovis Inc., 519 F.3d 239, 255 (5th Cir. 2008); see
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Likewise, conclusional assertions do not state a constitutional violation.
Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).
      Jones has failed to allege facts to establish any basis for § 1983 liability
with regard to the defendants who were not directly involved in the use-of-force
incident. See Brinkmann, 813 F.2d at 748. Section 1983 does not impose
respondeat superior or vicarious liability. See Kohler v. Englade, 470 F.3d
1104, 1114-15 (5th Cir. 2006).
      The remaining defendants, Douglas, Harris, Bridgett, Grant, Brassfield,
and Clemmons (collectively, the Jail Defendants), asserted a defense of
qualified immunity. We review de novo the issue of qualified immunity. See
Short v. West, 662 F.3d 320, 325 (5th Cir. 2011). To defeat qualified immunity,
Jones must show a violation of a right that was clearly established at the time
of the incident and that, in light of that clearly established law, the defendants’
conduct was objectively unreasonable. Id. The fundamental issue is “whether



                                        2
    Case: 14-60740       Document: 00513850699   Page: 3   Date Filed: 01/26/2017


                                  No. 14-60740

force was applied in a good-faith effort to maintain or restore discipline or
maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1,
6-7 (1992) (internal quotation marks and citation omitted).
      Jones merely repeats his general allegations that the Jail Defendants
used excessive force and caused him severe pain and injuries. He says he was
not resisting when he was tasered and hit in the ribs with a flashlight. But he
testified otherwise at his deposition. Jones also contends that the district court
misapplied Hudson, which held that force may be excessive even if a prisoner
has not suffered “serious injury.” See Hudson, 503 U.S. at 4. However, the
district applied the correct Hudson standard before concluding that Jones’s
injury “was de minimis.” Further, the medical evidence was consistent with
the defendants’ accounts of the incident, and it refuted Jones’s assertions that
he suffered the severe injuries he alleged. Jones has failed to overcome the
defense of qualified immunity because he has failed to show that the Jail
Defendants unreasonably violated clearly established law. See Short, 662 F.3d
at 325.
      The judgment of the district court dismissing all claims against all
defendants is AFFIRMED.
      The district court imposed a strike on Jones under 28 U.S.C. § 1915(g).
While the instant appeal was pending, our court imposed the three-strikes bar
of § 1915(g) on Jones for making other frivolous claims. See Jones v. Kelly, 611
F. App’x 229, 231-32 (5th Cir. 2015). We therefore remind Jones that he is
BARRED from proceeding in forma pauperis in any civil action while he is
incarcerated or detained, unless he is in imminent danger of serious physical
injury. See § 1915(g).




                                        3